TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00118-CR


Ex parte Joseph Martinez





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-03-787-HC, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
Martinez's brief was originally due July 7, 2004.  On counsel's motion, the time for
filing was extended to September 7, 2004.  No brief has been filed and no further extension of time
for filing has been sought.
Appellant's counsel, Ms. Marina Thais Douenat, is ordered to file a brief in
Martinez's behalf no later than October 22, 2004.  No further extension of time for filing this brief
will be granted.
It is ordered October 8, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish